    Case: 1:20-cv-02055-JG Doc #: 6 Filed: 04/12/21 1 of 2. PageID #: 26



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------
                                                      :
JEREMIAH ERNESTO GARZA,                               :
                                                      :           CASE NO. 1:20-cv-2055
                                                      :
           Plaintiff,                                 :
                                                      :
vs.                                                   :           OPINION AND ORDER
                                                      :           [Resolving Doc. 2]
COMMISSIONER OF                                       :
SOCIAL SECURITY,                                      :
                                                      :
           Defendant.                                 :
                                                      :
------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On September 14, 2020, Plaintiff Jeremiah Ernesto Garza filed a complaint

challenging Defendant Commissioner of Social Security’s decision to deny Garza benefits

under the Social Security Act. 1                   Garza filed an in forma pauperis application. 2 The Court

referred the matter to Magistrate Judge Thomas M. Parker.

          On September 14, 2020, Magistrate Judge Parker issued a Report and

Recommendation (“R&R”) finding that Garza could pay the necessary case filing fees, making

in forma pauperis relief inappropriate. 3 Objections to the R&R were due by September 29,

2020. 4 Plaintiff Garza filed no objections.

          The Federal Magistrates Act requires a district court to conduct a de novo review only

of those portions of an R&R to which the parties have made an objection. 5 Failure to timely



1
  Doc. 1.
2
  Doc. 2.
3
  Doc. 5.
4
    Id.
5
    28 U.S.C. § 636(b)(1).
    Case: 1:20-cv-02055-JG Doc #: 6 Filed: 04/12/21 2 of 2. PageID #: 27
Case No. 1:20-cv-2055
Gwin, J.

object waives a party’s right to appeal the magistrate’s report. 6 Where a party does not object

to the R&R, a district court may adopt it without review. 7

         Further, this Court has examined Plaintiff Garza’s in forma pauperis application and

believes it should be denied. The application indicates that Garza and his spouse jointly

make about $3,700 a month against only $2,600 in monthly expenses. Garza also has

$7,000 in a checking account and a $24,000 retirement account, in addition to owning a

home and car. The Court therefore agrees with the R&R’s conclusion that Garza has not

demonstrated that he is “unable to pay [his court] fees or give security therefor.” 8

         Accordingly, in light of Plaintiff Garza’s decision not to object to the R&R in this case

and his application’s lack of merit, the Court ADOPTS Magistrate Judge Parker’s R&R,

incorporates it as if fully restated herein, and DENIES Plaintiff Garza’s in forma pauperis

application.

         IT IS SO ORDERED.

Dated: April 12, 2021                         s/         James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




6
  Thomas v. Arn, 474 U.S. 140, 154 (1985); Gerth v. Warden, Allen Oakwood Corr. Inst.,
938 F.3d 821, 827 (6th Cir. 2019).
7
  See Thomas, 474 U.S. at 149–50.
8
    28 U.S.C. § 1915(a)(1).
                                                   -2-
